Opinion by Judge MICHAEL DALY HAWKINS; Dissent by Judge SNEED.
MICHAEL DALY HAWKINS, Circuit Judge:
Many of our nation’s poor live in public housing projects that, by many accounts, are little more than illegal drug markets and war zones. Innocent tenants live barricaded behind doors, in fear for their safety and the safety of their children. What these tenants may not realize is that, under existing policies of the Department of Housing and Urban Development (“HUD”), they should add another fear to their list: becoming homeless if a household member or guest engages in criminal drug activity on or off the tenant’s property, even if the tenant did not know of or have any reason to know of such activity or took all reasonable steps to prevent the *1116activity from occurring (“innocent tenants”). Today we examine the statutory basis behind HUD’s “One Strike and You’re Out” policy, and hold that Congress did not intend to authorize the eviction of innocent tenants.
I. BACKGROUND
It is undisputed that serious criminal activity, especially drug-related activity, has created a dangerous environment in many public housing projects. Officially recognizing that “public and other federally assisted low-income housing in many areas suffers from rampant drug-related crime,” Congress sought to address the problem with the Anti-Drug Abuse Act of 1988. 42 U.S.C. § 11901(2). Congress required each public housing agency to utilize leases which:
(5) provide that a public housing tenant, any member of the tenant’s household, or a guest or other person under the tenant’s control shall not engage in criminal activity, including drug related criminal activity, on or near public housing premises, while the tenant is a tenant in public housing, and such criminal activity shall be cause for termination of tenancy.
42 U.S.C. § 1437d(Z)(5) (1989). Congress altered the language of this provision slightly in 1990, to require leases that:
(5) provide that any criminal activity that threatens the health, safety, or right to peaceful enjoyment of the premises by other tenants, or any drug related criminal activity on or near such premises, engaged in by a public housing tenant, any member of the tenant’s household, or any guest or other person under the tenant’s control, shall be cause for termination of tenancy.
Id. (1991). In 1996, Congress replaced the phrase “on or near such premises” with “on or off such premises.” Id. (1997). Finally, in 1998, the section was unchanged, but redesignated as subsection (l )(6), which is how we refer to it in this opinion. Id. (1999).
In 1991, HUD issued regulations implementing subsection (6), which track the pre-96 statutory language very closely. HUD required local public housing authorities (“PHAs”) to impose a lease obligation on tenants:
To assure that the tenant, any member of the household, a guest, or another person under the tenant’s control, shall not engage in:
(A) Any criminal activity that threatens the health, safety, or right to peaceful enjoyment of the PHA’s public housing premises by other residents or employees of the PHA, or
(B) Any drug-related criminal activity on or near such premises.
Any criminal activity in violation of the preceding sentence shall be cause for termination of tenancy, and for eviction from the unit.
24 C.F.R. § 966.4(f)(12)(i). When issuing these regulations, HUD made it clear that it interpreted the statute (and its own regulations) as giving local PHAs the authority to evict a tenant whose household members or guests are involved in drag activity, whether the tenant knew or should have known of the activity or tried to prevent the activity. Public Housing Lease and Grievance Procedures, 56 Fed. Reg. 51,560, 51567 (Oct. 11, 1991) (“The tenant should not be excused from contractual responsibility by arguing that the tenant did not know, could not foresee, or could not control behavior by other occupants of the unit.”).
Initially, HUD encouraged PHAs to use discretion in deciding whether to evict:
In deciding to evict for criminal activity, the PHA shall have discretion to consider all of the circumstances of the case, including the seriousness of the offense, the extent of participation by family members, and the effects that the eviction would have on family members not involved in the proscribed activity. In appropriate cases, the PHA may permit continued occupancy by remaining family members and may impose a condition *1117that family members who engaged in the proscribed activity will not reside in the unit.
24 C.F.R. § 966.4(i )(5)(i). However, a directly conflicting message was sent to the PHAs in 1996 when President Clinton announced the “One Strike and You’re Out” policy for combating crime in public housing, which encourages evictions regardless of circumstances and ties federal funding to increased crime-related evictions. John F. Harris, Clinton Links Housing Aid to Eviction of Crime Suspects, Washington Post, March 29, 1996, Section A, available at 1996 WL 3071468.
II. FACTS AND PROCEDURAL BACKGROUND
Because of the increased enforcement under the “One Strike” policy, we are now beginning to see exactly how far-reaching HUD’s interpretation of § 1437d(Z )(6) can be. In the case before us, the Oakland Housing Authority (“OHA”) commenced separate unlawful detainer actions in Alameda County Municipal Court against four tenants — -Pearlie Rucker, Willie Lee, Barbara Hill and Herman Walker — for violation of the lease provision obligating tenants to “assure that tenant, any member of the household, or another person under the tenant’s control, shall not engage in ... [a]ny drug-related criminal activity on or near the premises.... ”
Pearlie Rucker is a sixty-three-year-old woman who has lived in public housing since 1985. She lives with her mentally disabled daughter, her two grandchildren and one great-granddaughter. OHA sought to evict Rucker because her daughter was found in possession of cocaine three blocks from the apartment. Rucker asserts that she regularly searches her daughter’s room for evidence of alcohol and drug use and has never found any evidence or observed any sign of drug use by her daughter. Willie Lee, seventy-one, has been a public housing resident for over twenty-five years and Barbara Hill, sixty-three, has been a public housing resident for over thirty years. Lee and Hill currently live with their grandsons. OHA sought to evict Lee and Hill because them grandsons were caught smoking marijuana together in the apartment complex parking lot. Lee and Hill contend they had no prior knowledge of any illegal drug activity by their grandsons.
The fourth tenant, Herman Walker, presents a slightly different situation. He is a disabled seventy-five-year-old man who has lived in public housing for approximately ten years. He is not capable of living independently and requires an in-home caregiver. On three instances within a two-month time frame, Walker’s caregiver and two guests were found with cocaine in Walker’s apartment. Each time, Walker was issued a lease violation notice; with the third notice, OHA terminated the lease and initiated an unlawful detainer action. Shortly thereafter, Walker fired his caregiver.
In response to OHA’s actions, the tenants filed the present action in federal district court under the Administrative Practices Act, 5 U.S.C. §§ 701-706 (the “APA”), arguing that 42 U.S.C. § 1437d(i)(6) does not authorize the eviction of innocent tenants. They also argued that if the statute does authorize such evictions, then the statute is unconstitutional. Plaintiff Walker also alleged that his eviction would violate the Americans with Disabilities Act (“ADA”).
The tenants sought a preliminary injunction enjoining the unlawful detainer actions against them in state court and enjoining the enforcement of HUD’s regulation and the corresponding provision in the OHA lease against innocent tenants. To obtain a preliminary injunction, the moving party must show either (1) a combination of probable success on the merits and the possibility of irreparable harm, or (2) that serious questions are raised, and the balance of hardships tips sharply in favor of the moving party. Roe v. Anderson, 134 F.3d 1400, 1401-02 (9th Cir. 1998). Applying this standard, the district court found that the tenants had raised serious questions on their claim that *1118HUD’s interpretation of § 1437d(i )(6) violated the APA. Weighing the plaintiffs’ loss of their homes against the delay in OHA’s eviction proceedings, the district court found the balance of hardships tipped decisively in the tenants’ favor, and enjoined OHA from “terminating the leases of tenants pursuant to paragraph 9(m) of the ‘Tenant Lease’ for drug-related criminal activity that does not occur within the tenant’s apartment unit when the tenant did not know of and had no reason to know of, the drug-related criminal activity.” The court also found that plaintiff Walker had raised a serious question with respect to whether his eviction violated the ADA and enjoined OHA from evicting Walker on the basis of his caregiver’s illegal drug use.
On appeal from the preliminary injunction, a panel of this court reversed the district court, holding that § 1437d(Z)(6) authorized the eviction of innocent tenants, that HUD’s interpretation was consistent with the statute, and that the statute, so interpreted, was not unconstitutional. Rucker v. Davis, 203 F.3d 627 (9th Cir. 2000). We granted review en banc and vacated the panel opinion. Rucker v. Davis, 222 F.3d 614 (9th Cir.2000). We now affirm the district court’s grant of the preliminary injunction.
III. STANDARD AND SCOPE OF REVIEW
This appeal presents the opportunity to clarify our standard and scope of review for preliminary injunctions, in particular, regarding when it is appropriate to reach the “merits” of the underlying case.
In general, we review a grant or denial of a preliminary injunction for abuse of discretion. Gorbach v. Reno, 219 F.3d 1087, 1091 (9th Cir.2000) (en banc). The district court, however, necessarily abuses its discretion when it bases its decision on an erroneous legal standard or on clearly erroneous findings of fact. Brookfield Communications, Inc. v. West Coast Entertainment Corp., 174 F.3d 1036, 1046 (9th Cir.1999); Roe, 134 F.3d at 1402. Thus, if the district court is alleged to have relied on an erroneous legal premise in reaching its decision to grant or deny a preliminary injunction, we will review the underlying issue of law, and we do so de novo. Does 1-5 v. Chandler, 83 F.3d 1160, 1152 (9th Cir.1996).
The scope of our review is likewise normally very narrow. We review whether the court employed the appropriate legal standards governing the issuance of a preliminary injunction and whether the district court correctly apprehended the law with respect to the underlying issues in the case. California Prolife Council v. Scully, 164 F.3d 1189, 1190 (9th Cir.1999); Gregorio T. v. Wilson, 59 F.3d 1002, 1004 (9th Cir.1995). We typically will not reach the merits of a case when reviewing a preliminary injunction. Roe, 134 F.3d at 1402; Gregorio T., 59 F.3d at 1004. By this we mean we will not second guess whether the court correctly applied the law to the facts of the case, which may be largely undeveloped at the early stages of litigation. “As long as the district court got the law right, ‘it will not be reversed simply because the appellate court would have arrived at a different result if it had applied the law to the facts of the case.’ ” Id. at 1004 (quoting Sports Form, Inc. v. United Press Int’l, 686 F.2d 750, 752 (9th Cir.1982)).
Of course, there will be cases in which the district court’s interpretation of the law with respect to the underlying issues is challenged, and the resolution of such a legal question will be dispositive. If a district court’s ruling rests solely on a legal question, and the facts are established or of no controlling relevance, then we may undertake a plenary review of the decision to grant a preliminary injunction. Gorbach, 219 F.3d at 1091 (citing Thornburgh v. American College of Obstetricians & Gynecologists, 476 U.S. 747, 755-57, 106 S.Ct. 2169, 90 L.Ed.2d 779 (1986), overruled in part on other grounds, Planned Parenthood v. Casey, 505 U.S. *1119833, 112 S.Ct. 2791, 120 L.Ed.2d 674 (1992)).
In this case, neither party suggests that the district court applied the wrong preliminary injunction standard. HUD and OHA, however, do assert that the district court misapprehended the law with respect to the breadth of § 1437d(J )(6). They contend the district court therefore based its decision on an erroneous legal interpretation, thereby abusing its discretion. Accordingly, we must turn to the proper interpretation of § 1437d(i)(6), a question of law which we review de novo. See, e.g., Foti v. City of Menlo Park, 146 F.3d 629, 634-35 (9th Cir.1998); Does 1-5, 83 F.3d at 1152.
IV. SECTION U37d(l) (6)
The parties agree that in interpreting § 1437d(i )(6), we apply the framework set forth in Chevron U.S.A., Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837, 104 S.Ct. 2778, 81 L.Ed.2d 694 (1984). Under Chevron, the first question is whether Congress has directly spoken to the precise question at issue. Id. at 842, 104 S.Ct. 2778. To determine whether Congress has spoken on the question at issue, we employ the traditional tools of statutory construction; if Congress had an intent on this issue, that intent is the law and must be given effect. Id. at 843 n. 9, 104 S.Ct. 2778.
In this case, a number of statutory construction principles lead us to conclude that Congress has spoken on the issue and that HUD’s interpretation is contrary to congressional intent. In determining whether Congress has specifically addressed the question at issue, “a reviewing court should not confine itself to examining a particular statutory provision in isolation.” FDA v. Brown & Williamson Tobacco Corp., 529 U.S. 120, -, 120 S.Ct. 1291, 1300, 146 L.Ed.2d 121 (2000). Rather, the “the words of a statute must be read in their context and with a view to their place in the overall statutory scheme.” Id. at-, 120 S.Ct. at 1301 (quoting Davis v. Michigan Dept. of Treasury, 489 U.S. 803, 809, 109 S.Ct. 1500, 103 L.Ed.2d 891 (1989)). When the proper interpretation of a statute is not clear from the language of the text or the broader context of the statute as a whole, the legislative history offers valuable guidance and insight into Congressional intent. United States v. Hockings, 129 F.3d 1069, 1071 (9th Cir.1997). We will not assume that Congress intended a statute to create odd or absurd results. United States v. X-Citement Video, Inc., 513 U.S. 64, 69-70, 115 S.Ct. 464, 130 L.Ed.2d 372 (1994) (citing Public Citizen v. Dept. of Justice, 491 U.S. 440, 453-455, 109 S.Ct. 2558, 105 L.Ed.2d 377 (1989)). Finally, because we cannot presume Congress intended an unconstitutional result, whenever possible, statutes should be construed to avoid serious doubts as to their constitutionality. Id. at 78, 115 S.Ct. 464.
Because we find that Congress had an intention on the precise question at issue that is contrary to HUD’s construction, HUD’s interpretation is not entitled to. deference. See Chevron, 467 U.S. at 843 n. 9, 104 S.Ct. 2778. “The judiciary is the final authority on issues of statutory construction and must reject administrative constructions which are contrary to clear congressional intent.” Id. Thus, we do not reach the question under Chevron of whether an administrative interpretation is reasonable or permissible, for “[i]f the intent of Congress is clear, that is the end of the matter.” Id. at 842, 104 S.Ct. 2778.
A. Textual Interpretation
We begin with the text of the statute. Section 1437d(i)(6) provides that “any drug-related criminal activity on or off such premises, engaged in by a public housing tenant, any member of the tenant’s household, or any guest or other person under the tenant’s control, shall be cause for termination of tenancy.” HUD essentially argues that “any” means “all,” asserting that if a drug-related crime occurs by any of the enumerated individuals, *1120then the statute clearly permits eviction of all tenants under the lease, regardless of personal involvement in or knowledge of the crime. The language of the statute, however, does not appear as plain as HUD would like it to be. The statutory provision does not expressly address the level of personal knowledge or fault that is required for eviction, or even make it clear who can be evicted. Although the statute permits “termination of tenancy,” it does not answer the question of whose tenancy. In situations with multiple tenants, does the statute authorize eviction of the offending party only, or all persons on the lease?
The parties debate the significance that should be attributed to the use of the phrase “under the tenant’s control.” HUD argues that this phrase modifies only the term “other person” and that “control” means only that this other person has the tenant’s consent to be in the tenant’s unit. The tenants contend that “control” involves the “exercise of a restraining or directing influence” over another, and that this applies to all of the words in the group, i.e., household members, guests and other persons. The tenants further argue that it is implicit from the use of this wording that Congress intended tenants to be held accountable for the actions of those persons who are subject to their control, but that the statute does not impose sanctions on tenants who have taken reasonable steps to prevent criminal drug activity from occurring, but, for a lack of knowledge or other reason, could not realistically be expected to exercise control over the conduct of another.
The text of subsection (6), viewed in isolation, does not compel either party’s interpretation. We therefore turn to the specific context in which the language is used and the broader context of the statute as a whole. Robinson v. Shell Oil Co., 519 U.S. 337, 341, 117 S.Ct. 843, 136 L.Ed.2d 808 (1997).
1. Section 1437d(i)
In examining the language of the statute, we must look to its place in the overall statutory scheme and “fit, if possible, all parts into a harmonious whole,” Brown & Williamson, 529 U.S. at-, 120 S.Ct. at 1301 (quoting FTC v. Mandel Bros., Inc., 359 U.S. 385, 389, 79 S.Ct. 818, 3 L.Ed.2d 893 (1959)). First established in 1937, the public housing program was a response to an acute shortage of “decent and safe dwellings for low-income families.” 42 U.S.C. § 1437. Understanding that these low income tenants face grave adversity if evicted, Congress has put a number of protections in place that limit the ability of local PHAs to evict. In § 1437d(£) itself, the local PHAs are prohibited from using leases with unreasonable terms and conditions. Another subsection also provides that the leases must not permit the PHA to terminate tenancies except for “serious or repeated violation of the terms or conditions of the lease or for other good cause.” § 1437d(i )(5). We believe reading section (l) as a “harmonious whole,” requires us to presume that Congress also intended subsection (6) to be construed as a reasonable lease term and to permit eviction only if there is good cause.
It is, of course, our task to determine the meaning of subsection (6) and not its wisdom. Our task is to examine HUD’s construction of subsection (6) in light of and in relation to the other provisions of section (1). There is undisputedly a significant problem with crime and drugs in public housing. The goal of providing safe and drug-free public housing is well served by permitting the local PHAs to evict tenants who engage in the proscribed criminal activities. It is also furthered by imposing a duty on tenants to take reasonable steps to control the drug or criminal activity of family members and guests or face eviction. There is no dispute that the eviction of tenants who personally engage in drug activity or of tenants who turn a blind eye to the activities of household members or guests falls squarely within the language of the statute under either party’s reading.
While the policy considerations pointed out by the dissent may apply to the evic*1121tion of culpable tenants [Dissent at 1128 - 42], we do not believe they support the eviction of innocent ones. Imposing the threat of eviction on an innocent tenant who has already taken all reasonable steps to prevent third-party drug activity could not have a deterrent effect because the tenant would have already done all that tenant could do to prevent the third-party drug activity. Likewise, evicting the innocent tenant will not significantly reduce drug-related criminal activity in public housing, since the tenant has not engaged in any such activity personally or knowingly allowed such activity to occur. HUD’s construction of subsection (6) would allow such irrational evictions, and thus would require PHAs to include an unreasonable term in their leases and permit eviction without good cause. Read in the context of the overall statutory scheme and in light of the legislative history (discussed below), we cannot say Congress intended such a result.
2. Forfeiture Provision
Another amendment enacted at the same time as the original version of § 1437d(i)(6) also leads to the conclusion that Congress did not intend to allow the eviction of innocent tenants. In the same chapter and subtitle of the Anti-Drug Abuse Act of 1988, Congress passed both the original version of subsection (6) and also amended a pre-existing civil forfeiture provision of the Controlled Substances Act, 21 U.S.C. § 881(a). The two statutes at issue were enacted together as parts of a single legislative scheme to combat drug abuse in public housing. The legislative history indicates how Congress envisioned the statutes working together:
Chapter 1 of this subtitle codifies current HUD guidelines granting public housing agencies authority to evict tenants if they, their families or their guests engage in drug-related criminal activity. It also allows the federal government to seize housing units from tenants who violate drug laws by clarifying that public housing leases are considered property with respect to civil forfeiture laws.
134 Cong. Rec. S17360-02 (Nov. 10, 1998) available at 1988 WL 182529 (Cong. Rec.).
The forfeiture provision was amended by inserting the phrase “(including any leasehold interest)” into the text of the pre-existing statute. The amended statute then read in relevant part:
The following shall be subject to forfeiture to the United States....
(7) All real property, including any right, title and interest (including any leasehold interest) in the whole of any lot or tract of land and any appurtenances or improvements, which is used, or intended to be used, in any manner or part, to commit, or to facilitate the commission of, a violation of this subchapter ... except that no property shall be forfeited under this paragraph, to the extent of an interest of an oumer, by reason of any act or omission established by that oumer to have been committed or omitted without the knowledge or consent of that oumer.
21 U.S.C. § 881(a) (emphasis added).1
HUD suggests we should place no importance on the availability of what clearly was an innocent owner defense in the forfeiture provision, pointing to the differences between civil forfeiture and lease eviction proceedings. Although different animals, the Supreme Court instructs that the meaning of one statute *1122may be illuminated by the language of another. Brown & Williamson, 529 U.S. at-, 120 S.Ct. at 1300-01. When dealing with two different statutes which not only govern the same subject matter but were also enacted at the same time in the same chapter of the same Act, we presume Congress meant them to be read consistently. HUD correctly points out that the forfeiture provision deals with forfeitures of the leasehold to the federal government, while § 1437d(i )(6) deals with eviction by local PHAs. Although different processes, the purpose of both is the same. Moreover, the result is the same: the tenant loses the leasehold interest, which is taken over by a governmental entity. It makes little sense to provide protections for the innocent tenant from the federal government but not from local housing authorities.2
HUD and the dissent also argue that the forfeiture provision illustrates that Congress knows how to provide an innocent tenant defense when it wants to, and that since it did not use the very same language in § 1437d(i)(6), it must not have intended for one to be available. [Dissent at 1132], We agree that the innocent tenant defense in § 881(a)(7) was more clear; it was also drafted by a different Congress than the one which enacted § 1437d(i)(6), which significantly weakens HUD’s argument. Cf. Lindh v. Murphy, 521 U.S. 320, 330, 117 S.Ct. 2059, 138 L.Ed.2d 481 (1997) (negative implication argument is strongest when different provisions were joined together and considered simultaneously when the language giving rise to the implication was inserted). The concurrent amendment of § 881(a)(7) did not touch the previously drafted innocent owner defense; it merely extended the forfeiture provision to include leasehold interests.
We are unpersuaded by the negative implication argument. To say Congress could have drafted the defense more explicitly in § 1437d(i )(6) is not to say it did not do so at all.
3. Section 1437d(c)(4)(A)(iii)
HUD asserts that its interpretation of § 1437d(i )(6) is reinforced by a version of § 1437d(c)(4)(A)(iii) which was in effect until 1996. This version prohibited individuals or families who were evicted because of drug-related criminal activity from receiving a statutory housing preference for three years, but exempted “any member of a family of an individual” who the agency determined “clearly did not participate in and had no knowledge of such criminal activity.” HUD argues that if innocent tenants could not be evicted under § 1437d(i)(6), there would have been no need for such an exemption, which would have rendered § 1437d(c)(4)(A)(iii) sur-plusage.
The language HUD relies on is no longer part of the statute. We are therefore hesitant to even address an argument for harmonious interpretation when there is no longer a provision to harmonize. We do, however, note that even as originally drafted, § 1437d(c)(4)(A)(iii) was not entirely inconsistent with the tenants’ interpretation of § 1437d(Z)(6). For example, an entire family, including minor children, can be evicted under § 1437d(i)(6) if the parent engages in drug-related activities. These children, upon reaching the age of eighteen, would become eligible for public housing. The prior version of § 1437d(c)(4)(A)(iii) would have waived the three-year disqualification period for such children if they were not participants in the criminal activity which caused the fam*1123ily to be evicted, which means that this provision would not have been surplusage under the tenants’ interpretation.
4. Summary
Section 1437d(i)(6) is not a picture of clarity and may be subject to varying interpretations. When read in conjunction with the remainder of § 1437d(() and other provisions enacted at the same time, however, it appears that Congress did not intend subsection (6) to apply to the eviction of innocent tenants. Any doubts that persist about Congress’s intentions, however, are firmly resolved by the legislative history and the principles of statutory construction we discuss below.
B. Legislative History
If the intent of Congress is not clear from the language of the statute and the broader context of the statute as a whole, we consult the legislative history. Hockings, 129 F.3d at 1071. In doing so, we place particular emphasis on the committee reports accompanying the statute. Garcia v. United States, 469 U.S. 70, 76, 105 S.Ct. 479, 83 L.Ed.2d 472 (1984).
No House or Senate reports accompanied the original version of § 1437d(i)(6), which was enacted as part of the Anti-Drug Abuse Act of 1988. In 1990, however, Congress amended the provision in question, and the legislative history specifically addressed the issue before us. The Senate Report explains:
The committee anticipates that each case will be judged on its individual merits and will require the wise exercise of humane judgment by the PHA and the eviction court. For example, eviction would not be the appropriate course if the tenant had no knowledge of the criminal activities of his/her guests or had taken reasonable steps under the circumstances to prevent the activity.
S. Rep. No. 101-316, at 179 (1990), reprinted in 1990 U.S.C.C.A.N. 5763, 5941. The report also addressed an identical passage in the Section 8 housing assistance program: “The Committee assumes that if the tenant had no knowledge of the criminal activity or took reasonable steps to prevent it, then good cause to evict the innocent family members would not exist.” Id. at 5889.
HUD contends the legislative history indicates Congress’s intent to confer wide discretion on HUD and the local PHAs. It focuses on the statement that “each case will be judged on its individual merits and will require the wise exercise of humane judgment by the PHA and the eviction court.” It is true that the PHAs have discretion in deciding whether to initiate an eviction action under the statute, but this is true whether the statute authorizes eviction of innocent tenants or not. In other words, this passage suggests that even in a case involving a “culpable” tenant, the case must be looked at on its individual merits, which may counsel against eviction, even though eviction is clearly authorized by the statute.3
In these reports, however, Congress specifically rejects the notion that the PHAs’ discretion is so broad that it extends to the eviction of innocent tenants. These reports are very clear that such evictions would not be appropriate, and that in such circumstances good cause to evict would not exist. The latter statement is also consistent with our discussion above that § 1437d(i )(6) must be read in conjunction with the good cause requirement of § 1437d(i )(5). Accordingly, we reject HUD’s interpretation as contrary to the clearly expressed intent of Congress. *1124Chevron, 467 U.S. at 842-43, 104 S.Ct. 2778.
C. Absurd Results
Even if we did not find that the legislative history supports the tenants’ interpretation, a number of other statutory interpretation tools would lead us to the same result. It is well established that we will not assume Congress intended an odd or absurd result. X-Citement Video, 513 U.S. at 69-70, 115 S.Ct. 464; Public Citizen, 491 U.S. at 453-55, 109 S.Ct. 2558.
We need look no further than the facts of this case for an example of the odd and unjust results that arise under HUD’s interpretation. HUD conceded at oral argument that there was nothing more Pearlie Rucker could have done to protect herself from eviction, but argued that the statute authorized her- eviction nonetheless. HUD has also taken the position that the statute would apply and permit eviction of an entire family if a tenant’s child was visiting friends on the other side of the country and was caught smoking marijuana, even if the parents had no idea the child had ever engaged in such activity and even if they had no realistic way to control their child’s actions 3,000 miles away.4 HUD also asserted the provision would apply and authorize eviction if a household member had been convicted of a drug crime years earlier, arguing that the local PHA would have the discretion to determine if eviction were warranted in such circumstances.
Although the dissent contends the Supreme Court frowns on consideration of hypothetical applications of statutes [Dissent at 1130], the Court itself has clearly looked beyond the facts of individual cases to the broader ramifications of a given interpretation when evaluating whether such interpretation creates absurd results. See, e.g., X-Citement Video, 513 U.S. at 69, 115 S.Ct. 464. The absurdity and unjustness of the potential results in this case confirms that HUD has missed the mark in discerning Congress’s intent.
The dissent also argues that because Congress has not amended § 1437d(Z)(6) to more clearly address the innocent tenant issue, this must mean that Congress intended these results, even if we may think them odd. [Dissent at 1134], Congress’s inaction, however, may cut both ways. To the extent Congress may be aware of how HUD and some courts have interpreted this provision, it must have also been aware that other courts were refusing to evict innocent tenants. See, e.g., Charlotte Hous. Auth. v. Patterson, 120 N.C.App. 552, 464 S.E.2d 68, 72 (N.C.App.1995); Richmond Tenants Org., Inc. v. Richmond Redev. and Hous. Auth., 751 F.Supp. 1204, 1205-6 (E.D.Va.1990). And yet, Congress did not clarify the statute. Furthermore, the One Strike policy, which has led to increased enforcement and less exercise of discretion by the PHA’s, was only announced in 1996, the same year as the last substantive amendment to the section. Only now are cases beginning to surface which illustrate the breadth of HUD’s interpretation and which may attract enough attention to merit reconsideration or clarification of the statute by Congress.
D. Constitutional Avoidance
It is also a settled principle of statutory interpretation that whenever possible, a statute should be construed to avoid substantial constitutional concerns. X-Citement Video, 513 U.S. at 69, 115 S.Ct. 464. HUD’s interpretation of § 1437d(i)(6), however, would raise serious questions under the Due Process Clause of the Fourteenth Amendment.
Penalizing conduct that involves no intentional wrongdoing by an individual can run afoul of the Due Process Clause. Scales v. U.S., 367 U.S. 203, 224-25, 81 S.Ct. 1469, 6 L.Ed.2d 782 (1961); *1125Southwestern Tel. & Tel. Co. v. Danaher, 238 U.S. 482, 490, 35 S.Ct. 886, 59 L.Ed. 1419 (1915). Public housing tenants have a property interest in their tenancy. Greene v. Lindsey, 456 U.S. 444, 451, 102 S.Ct. 1874, 72 L.Ed.2d 249 (1982); Geneva Towers Tenants Org. v. Federated Mortgage Investors, 504 F.2d 483, 488-89 (9th Cir.1974). HUD’s interpretation would permit tenants to be deprived of their property interest without any relationship to individual wrongdoing.
HUD contends that the Supreme Court’s decision in Bennis v. Michigan, 516 U.S. 442, 116 S.Ct. 994, 134 L.Ed.2d 68 (1996), forecloses any argument that depriving an innocent owner of a property right violates due process. In Bennis, a woman’s husband used their jointly owned car to engage in sexual activity with a prostitute. Id. at 443, 116 S.Ct. 994. The car was forfeited and the wife contested the forfeiture on due process grounds. Id. at 446, 116 S.Ct. 994. In a 5-4 decision, the Court upheld the forfeiture, but did so narrowly on facts which are easily distinguishable from the instant case.
The Bennis Court pointed out that the proceeds from the sale did not exceed the costs of the sale so there was “practically nothing left” for Mrs. Bennis. Id. at 445, 116 S.Ct. 994; id. at 456, 116 S.Ct. 994 (Thomas, J., concurring); id. at 458, 116 S.Ct. 994 (Ginsburg, J., concurring). The Court also noted the equitable nature of the Michigan forfeiture proceeding, and that the state court had taken special note of the fact the Bennises had a second automobile. Id. at 445, 116 S.Ct. 994; id. at 458, 116 S.Ct. 994 (Ginsburg, J., concurring). In this case, there is much more at stake than a negligible financial interest in a family’s second car: these families risk losing their entire property interest in their homes.
Most important, in Bennis, the Court suggested that the fact that the property was used in criminal activity was decisive; the Court held that the spouse’s due process claim was defeated by “a long and unbroken line of cases holding] that an owner’s interest in property may be forfeited by reason of the use to which the property is put even though the owner did not know that it was to be put to such use.” Bennis, 516 U.S. at 446, 116 S.Ct. 994 (emphasis added); see also id. at 450, 116 S.Ct. 994 (discussing the requirement that the property be an “instrumentality” of crime). In this case, with the exception of Plaintiff Walker’s caregiver, the illegal activities took place off the premises leased by the plaintiffs. Thus, the leasehold interest was not used in connection with the crime.
Justice Thomas’s concurring opinion in Bennis expanded on the Court’s statement that the forfeiture was justified because the property in question was an instrumentality of the crime by strongly suggesting that a due process claim exists if there has been a forfeiture of property that was not used in the commission of a crime and the owner of the property had no knowledge of the illegal activity. Id. at 455-56, 116 S.Ct. 994 (Thomas, J., concurring); see also Calero-Toledo v. Pearson Yacht Leasing Co., 416 U.S. 663, 689-90, 94 S.Ct. 2080, 40 L.Ed.2d 452 (1974). Therefore, we believe HUD’s interpretation of § 1437d(i)(6), which would permit the deprivation of a tenant’s property interest when the property was not used in the commission of a crime and when the tenant did not know of the illegal activity, would raise serious due process questions.5
It is not necessary, however, to reach this constitutional issue if there is a construction of § 1437d(i)(6) which avoids *1126the question and is “not plainly contrary to the intent of Congress.” X-Citement Video, 513 U.S. at 78, 115 S.Ct. 464. The tenants have proposed such a construction, by reading the use of the term “control” as a limitation on the breadth of the provision. Today we adopt that interpretation and hold that if a tenant has taken reasonable steps to prevent criminal drug activity from occurring, but, for a lack of knowledge or other reason, could not realistically exercise control over the conduct of a household member or guest, § 1437d(Z )(6) does not authorize the eviction of such a tenant. Cf. id. (reading “knowing” requirement of one criminal element as applying to second criminal element to avoid serious constitutional doubts); Ma v. Reno, 208 F.3d 815, 828 (9th Cir.2000) (finding reasonable time limitation implicit in statute to avoid serious due process concerns).
V. PRELIMINARY INJUNCTION
A. APA Claim
The district court granted a preliminary injunction on the tenants’ APA claim because it found that the tenants had raised serious questions and that the balance of hardships tipped sharply in their favor, since they could lose their homes if OHA’s actions were not halted. The district court enjoined OHA from pursuing its unlawful detainer actions against Lee and Hill.6 The district court also enjoined OHA from terminating any other leases for off-premises drug-related activity in which the tenant did not know of or have reason to know of the criminal activity.
Reviewing the interpretation of § 1437d(i )(6) de novo, we have concluded that HUD’s interpretation is inconsistent with Congressional intent and must be rejected. Chevron, 467 U.S. at 842-43, 104 S.Ct. 2778. The question remains whether the district court properly enjoined OHA from evicting innocent tenants pursuant to paragraph 9(m) of the OHA lease. This provision was required by HUD regulations (24 C.F.R. § 966.4(f)(12)(i)), which were, as discussed above, premised on HUD’s erroneous interpretation of § 1437d(i )(6).
Paragraph 9(m) is not an ordinary term found in residential leases and should not be treated as such. There is certainly no bargained-for-exchange in public housing leases. The form of public housing leases is almost entirely dictated by HUD. This lease provision was required by the very HUD regulations we have invalidated, and is simply the embodiment of the erroneously broad interpretation of § 1437d(i )(6). As we discussed in section IV.A. above, such a provision would be unreasonable, and including an unreasonable term in a public housing lease is prohibited under § 1437d(£), as are evictions without good cause.7
Accordingly, we find that the district court properly granted the preliminary injunction generally enjoining OHA from pursuing evictions under paragraph 9(m) to the extent it seeks to do so for off-premises drug-related activity in which the tenant did not know of or have reason to know of the criminal activity.8 OHA remains free to proceed with evictions for off-premises drug activities when it can prove the tenant knew or should have known of the activity.9 Likewise, the dis*1127trict court specifically permitted OHA to pursue evictions of tenants when the drug-related activity occurs within the tenant’s apartment, creating a rebuttable presumption that a tenant controls what occurs in his or her unit.10 These directives are perfectly consistent with our interpretation of “control” in § 1437d(i)(6). We therefore affirm this portion of the injunction.
With respect to the portion of the injunction which enjoins OHA from pursuing its unlawful detainer actions against Lee and Hill, the facts of the underlying cases come into play. OHA, however, has not contested the assertions of Lee and Hill that they did not know or have reason to know of their grandsons’ drug use. Assuming these facts are true, Lee and Hill qualify as innocent tenants. On the facts before it, the district court did not abuse its discretion by enjoining their unlawful detainer actions.
B. Walker’s ADA Claim
Plaintiff Walker presents a different situation, since the illegal drug activity occurred within his apartment, and, at least after the first violation notice, he had knowledge of the criminal activity. The district court ultimately decided to enjoin Walker’s unlawful detainer action, finding that Walker had raised a serious question with respect to whether the eviction violated the ADA, and that the balance of hardships weighed in favor of permitting him to remain in his home until the ADA claim was fully litigated.
The district court noted that Walker alleged he required an in-home caregiver because of his disability and that he alleged he was not physically able to search persons entering his apartment. The district court concluded that the ADA might require some form of accommodation in the eviction policies for his situation, citing an Oregon case which required the housing authority to modify its “no dogs” policy for a hearing impaired tenant. Green v. Hous. Auth. of Clackamas Comity, 994 F.Supp. 1253, 1257 (D.Or.1998). Although OHA asserted that there could be no reasonable accommodation in Walker’s case because the only alternative would be a “blanket exemption” from the drug policy, the district court found that, based on the allegations of the complaint, it could not rule as a matter of law that no reasonable accommodation exists.
Walker’s ADA claim is replete with factual questions, including whether the guests in the apartment were Walker’s or the.caregiver’s, and whether Walker’s disability prevented him from being able to search his caregiver or her guests. There are no answers to these questions at this stage of the proceedings. The district court’s decision to grant the injunction on the ADA claim turns on the application of law to the facts of Walker’s case. The district court applied the proper standard for issuing a preliminary injunction, and appears to have correctly apprehended the law of the ADA. We will not reverse simply because we might reach a different result on the limited facts before us. Gregorio T., 59 F.3d at 1004. A factfinder may ultimately determine that Walker cannot state a claim under the ADA or that OHA provided Walker with a reasonable accommodation by giving him two warnings and two months to find a new caregiver. On the facts before the district court at the time it made its decision, however, the district court did not abuse its discretion in entering the preliminary injunction with respect to Walker’s ADA claim.
VI. CONCLUSION
We find that Congress did not intend § 1437d(i )(6) to permit the eviction of innocent tenants. Thus, HUD’s contrary interpretation must be rejected. The district court therefore properly enjoined OHA from pursuing evictions based on the erroneous interpretation of § 1437d(Z )(6) as embodied in the OHA lease. On the *1128limited factual record before it, the district court did not abuse its discretion in enjoining Walker’s eviction with respect to his ADA claim. The grant of the preliminary injunction is AFFIRMED.

. The "innocent owner” defense which then appeared in 21 U.S.C. § 881(a)(7) is now codified at 18 U.S.C. § 983(d) as part of the general rules for civil forfeiture procedures. In enacting § 983(d), Congress clarified that an "innocent owner” is one who "(i) did not know of the conduct giving rise to forfeiture; or (ii) upon learning of the conduct giving rise to the forfeiture, did all that reasonably could be expected under the circumstances to terminate such use of the properLy.” 18 U.S.C. § 983(d)(2)(A). This continues to be consistent with our reading of § 1437d(Z )(6).


. The dissent attempts to distinguish the provisions by arguing that Congress must have decided to provide substantive protections to owners that it did not provide to tenants. [Dissent at 1132]. Yet, § 881(a)(7) specifically applies to leasehold interests, and the legislative history indicates Congress was specifically thinking of public housing leases when it added this provision. We cannot agree with an interpretation of § 881(a)(7) that would not apply the innocent owner defense contained therein to the owners of leasehold interests. Congress’s recent clarification of the innocent owner defense confirms our interpretation. 18 U.S.C. § 983(d)(6)(A).


. HUD took the position at oral argument that an eviction court could only consider whether or not the lease term was violated, and could not review the PHAs’ decision that the violation warranted eviction. This issue is not before the court today, but we note that the quoted passage suggests that eviction courts do have a role to play in evictions under § 1437d(/)(6) and that the PHAs' discretion does not appear to be unchallengeable. See, e.g., Robert Hornstein, Mean Things Happening in This Land: Defending Third Party Criminal Activity Public Housing Evictions, 23 S.U.L.Rev. 257 (1996) (discussing abuse of discretion defense in PHA eviction cases).


. We should note that the HUD regulation employs language from an earlier version of the statute, and requires that the drug activity be "on or near” the premises, thus restricting the geographical reach of the provision. 24 C.F.R. § 966.4(f)(12)(i). HUD acknowledges, however, that under the amended statute, there is no such geographic limitation.


. Several legal commentators have also recognized the potential due process problems with HUD’s interpretation. See, e.g., Lisa Weil, Drug-Related. Evictions in Public Housing: Congress' Addiction to a Quick Fix, 9 Yale L. & Pol’y Rev. 161, 179 (1991) (vicarious liability makes HUD eviction policy both distressing and constitutionally suspect); Nelson H. Mock, Note, Punishing the Innocent: No-Fault Eviction of Public Housing Tenants for the Actions of Third Parties, 76 Tex. L.Rev. 1495, 1522-24 (1998) (noting due process problems because no relationship between liability and the action of the tenant).


. OHA dismissed the unlawful detainer proceeding against Rucker.


. There are also substantial constitutional considerations associated with enforcing this provision, as discussed in Section IV.D., above.


. We undertake plenary review of this portion of the injunction because it presents a situation in which the legal issues underlying the injunction are dispositive, and the facts of the individual claims are of no controlling relevance. Gorbach, 219 F.3d at 1091.


.The district court's injunction does not address the issue of whether tenants who have knowledge of off-premises drug activities by household members may be evicted if they attempt in good faith to prevent their household members from engaging in such activity, but are unable to do so. Accordingly, we do not consider that question here.


. This presumption should assuage some of the dissent’s concerns about the burden of proof placed on the local PHA. [Dissent at 1136]